DETAILED ACTION

Claim Objections
Claim 14 is objected to because of the following informalities:  In line 2, please replace “specific gravity” with “percentage”.  

Claim 23 is objected to because of the following informalities:  In line 3, please replace “the potash” with “a potash”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 32 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The lower limit of the range “between 0.03 % and 2 %” of kappa-carrageenan lies beyond the lower limit of the range “between 0.7 % and 7 %”, set forth in claim 31. 
The upper limit of the range “between 0 % to 1.4 %” of third colloid lies beyond the upper limit of the range “between 0 % and 1 %”, set forth in claim 31.  
The lower limit and upper limit of the range “between 0 % and 5 %” of potash salt lie beyond the lower limit and upper limit of the range “between 0.1 % to 3.5 %”, set forth in claim 31.  
The lower limit of the range “between 1 % and 40 %” of sweetener lies beyond the lower limit of the range “between 5 % and 50 %”, set forth in claim 31.  
The upper limit of the range “between 39.6 % and 96.97 %” of water lies beyond the upper limit of the range “between 38.5 % and 94.2 %”, set forth in claim 31. 
 
Based on these observations, it is deemed that claim 32 fails to limit further the subject of claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 33 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The lower limit of the range “between 0.06 % and 1.2 %” of kappa-carrageenan lies beyond the lower limit of the range “between 0.7 % and 7 %”, set forth in claim 31. 
The lower limit of the range “between 0 % and 3.5 %” of potash salt lies beyond the upper bound of the range “between 0.1 % to 3.5 %”, set forth in claim 31.  
Based on these observations, it is deemed that claim 33 fails to limit further the subject of claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cairns et al. (US 2,436,138).
Films made from an emulsion of gelatin and agar (non-polyelectrolytes) are well known in the prior art (col. 1, lines 8-12).  Inventors state that films containing agar have low film strength (col. 1, lines 32-35).  An emulsion is a type of colloid and contains water in the largest percentage based on a weight of the emulsion.  Instant claims are drawn to an elastic film.  Its application indicates an intended use and bears little patentable weight.  It is deemed that gelatin and agar film described in the reference, which is substantially the same as that described in instant claim, is elastic and exhibits an adjustable peeling force.    


Claims 10-14, 19-21, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gennadios (US 6,214,376).
Genandios discloses film forming composition 3 comprising 4 % kappa-carrageenan, 0.6 % potassium chloride, 8 % maltodextrin and 76.4 % deionized water.  Film forming compositon 5 comprises 4 % kappa-carrageenan, 10% malitol syrup, 6 % sorbitol solution, and 80 % deionized water.  Film forming composition 12 comprises 2 % of kappa-carrageenan, 0.5 % iota-carrageenan, 0.2 % locust bean gum, and 94 % deionized water.  Film forming composition 14 comprises 1.5 % kappa-carrageenan, 0.25 % locust bean gum, 0.3 % potassium citrate, and 90.7 % deionized water.  It is maintained that compositions of the prior art, which contain claimed quantities of kappa-carrageenan and water, will also exist as colloids.  Instant claims are drawn to an elastic film.  Its application indicates an intended use and bears little patentable weight.  It is deemed that films described in the reference, which are substantially the same as that described in instant claim, are elastic and exhibit an adjustable peeling force.    

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gennadios (US 6,214,376).
Claims of Gennadios are drawn to a film forming composition comprising 8 to 50 wt % of plasticizer, 0.5 to 12 wt % of kappa-carrageenan, and 1 to 95 wt % of water.  While working examples do not show compositions comprising a larger percentage of water, such as that recited in claim 15, such an embodiment lies well within the scope of protection of claims of the prior art, and one of ordinary skill in the art would have found it obvious to make claimed composition based on the disclosure of Gennadios. 

Claims 10-12, 16, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paris et al. (US 6,331,205).
Paris et al. teaches a composition for making film wherein the composition comprises an aqueous medium comprising at least 5 % of an iota-carrageenan and at least one ion selected from the group consisting of sodium, calcium, and potassium ions in an amount of from 0 to 50 wt % (claims 1 and 7).  Compositions further comprise a plasticizing agent selected from sorbitol, mannitol, xylitol, and lactitol.  It is maintained that compositions of the prior art, which contain claimed quantities of iota-carrageenan and water, will also exist as colloids.      

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al. (US 6,331,205).
While reference does not illustrate compositions recited in instant claims, one of ordinary skill in the art would have found it obvious to prepare claimed compositions based on patent claims as well as working examples.  For instance, Example 2 discloses a composition containing 9 wt % of “carrageenans” and 1.1 wt % of sodium salt.  One of ordinary skill in the art would have found it obvious from the disclose that the composition contains primarily iota-carrageenan, and the skilled artisan would have found it obvious to use lower quantities within the prescribed 0 to 50 wt % range to prepare films of desired elasticity.  The person of ordinary skill in the art also would have found it obvious to use an equivalent amount of calcium salt.  


Claims 10-13, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modliszewski et al. (US 7,807,194).
Example 1-1 of Modliszewski et al. discloses a film formed from a composition comprising 75 g (2.7 wt %) of kappa-carrageenan E, 272.2 g (18 wt %) of sorbitol, and 834.7 g (55.6 wt %) of water.  The kappa-carrageenan E contains 8.87 % of potassium ion, which corresponds to 0.4 wt % of potassium ion based on a total weight of the composition.  It is maintained that composition of the prior art, which contains claimed quantities of kappa-carrageenan and water, will also exist as a colloid.  

Claims 10-13, 19, 20, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballard et al. (US 2005/0019295).
Example 1-2 of Ballard et al. discloses a film formed from a composition comprising 40.5 g (2.7 wt %) of kappa-carrageenan B, 49.5 g (3.3 wt %) of guar gum, 264.4 g (17.6 wt %) of sorbitol, and 863.3 g (57.5 wt %) of water.  The kappa-carrageenan B contains 13.40 % of potassium ion, which corresponds to 0.4 wt % of potassium ion based on a total weight of the composition.  It is maintained that composition of the prior art, which contains claimed quantities of kappa-carrageenan and water, will also exist as a colloid.      

Claim 1-4, 9, and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (CN 102702547).
Jin et al. teaches a film forming composition comprising 85-98.2 wt % aqueous polyvinyl alcohol solution, 0.8-5 wt % of stabilizer, 0.5-4 wt % of emulsifier, and 0.5-6 wt % of plasticizer wherein the stabilizer is agar, gelatin, or water-soluble starch, the plasticizer is glycerol, ethylene glycol, sorbitol, or glycerol.  One of ordinary skill in the art would have found it obvious to prepare a composition comprising agar as a stabilizer and sorbitol as a plasticizer.  An emulsion is a type of colloid and contains water in the largest percentage based on a weight of the emulsion.  One of ordinary skill in the art would have found it obvious that that composition of the prior art, which is substantially the same as that described in instant claims, and which contains emulsifier, will also exist as an emulsion or colloid.           




Claim 1, 2, 9, and 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayless et al. (US 2019/0269623; relying on filing date of March 2, 2018).   
Example 1 of Bayless et al. teaches a film forming composition comprising 17.8 wt % of agar, 8.9 w % of sorbitol, and 60 wt % of water.  It is deemed that the composition of the prior art, which is substantially the same as that described in instant claims, will also exist as a colloid.           

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castanon (US 2017/0129167).
Castano discloses a stereolithography system comprising a resin tank 42, wherein a film of wettable material 56 is coated or formed on the bottom wall 48 of the resin tank (Figure 4B, paragraph [0047]).  Presence of the film obviates the need for an object to be peeled or pulled away from the bottom wall of the resin tank (Figure 8, paragraph [0054]).  Example 1 discloses a hydrogel-based wettable material is made from 1 % by volume of agar, 25 % by volume glycerin, 0.5 % by volume MEHQ, 1 % by volume germane II, and 72.5 % by volume of water.  Inventors teach that the concentration of agar may be increased to achieve better mechanical strength of the hydrogel.  Another wettable material includes a physically crosslinked hydrogel prepared from kappa-carrageenan and a potassium or sodium salt (paragraph [0080]).  Instant claims are drawn to an elastic film.  Its application indicates an intended use and bears little patentable weight.  It is deemed that agar and kappa-carrageenan film described in the reference, which is substantially the same as that described in instant claim, is elastic and exhibits an adjustable peeling force.    

Claims 5-8, 22, 23, 27, 28, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 22, 2022